Exhibit 10.1

 

[image_001.jpg]

 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of this 28th day of June,
2019 (“Effective Date”), by and between One Horizon Group, Inc. (“OHGI” or the
“Company”), a Delaware Corporation; and One Percent Investments, Inc., a
Delaware Corporation, (“One Percent,” or the “Consultant”). Company and/or
Consultant may each be referred to herein as a “Party,” and collectively as the
“Parties.”

 

WHEREAS, OHGI is a digital media and music and television production company
that is focused on media content creation and distribution across various
channels including live streaming and by advancement of its 123 Platform;

 

WHEREAS, OHGI is exploring opportunities to expand its business and may
potentially seek certain strategic opportunities to strengthen the Company’s
growth prospects and balance sheet;

 

WHEREAS, Consultant has substantial corporate advisory and general business and
management consulting experience and the Company has contacted Consultant to
assist Company management with its development plans;

 

WHEREAS, Company desires to retain Consultant to (i) assist the Company with its
plans to expand its business; and (ii) furnish additional ongoing management and
business consulting services aimed at enhancing Company’s business
(collectively, the “Consulting Services”);

 

WHEREAS, Consultant desires to be engaged by Company and to provide the
Consulting Services pursuant to such engagement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound hereby, Consultant and Company agree as follows:

 

1.       TERM. This Agreement shall commence on the date hereof along with
receipt of the fees defined in Section 4 below and shall extend thereafter for
six (6) months (the “Term”). Unless immediate termination is otherwise
specifically permitted herein or by applicable law, the Company may cancel this
Agreement by providing thirty (30) calendar day’s written notice to the other
Party (a “Termination Notice”). Notwithstanding, in the event of a Termination
Notice, all of the compensation mentioned in this Agreement and issued to
consultant up to and including fifteen (15) days following the Termination
Notice [“Shares,” as defined in Section 4(a) below] shall be deemed earned (or
immediately due and payable).

 Page 1 of 7  

 



2.       CONSULTING SERVICES. Company expressly agrees and further acknowledges
that Consultant’s obligations are to be performed in a commercially reasonable
manner and that the execution of this Agreement cannot and does not guaranty any
particular success or result. Consultant agrees to act reasonably and in good
faith to assist the Company via the Consulting Services, which may include,
always at the Company’s specific request:

(a)       Providing consulting and liaison services to the Company relating to
the further development and implementation of its corporate and business plan;

(b)       advising the Company with respect to potential future merger and/or
acquisition activities, alliances, joint-ventures, and/or its financial
structure and that of its divisions or subsidiaries; and

(c)       such other Consulting Services and assistance as Consultant and
Company shall mutually deem reasonably necessary or appropriate to enhance
OHGI’s business.

Company understands and acknowledges that the Consulting Services are not
intended to, will not constitute, and should never be construed as, engaging in
the provision of legal advice or broker-dealer activities to Company and that
the Consultant shall have no authority to make ‘offers’ to sell Company’s
securities, make representations or warranties on Company’s behalf or bind the
Company in any way.

 

3.       APPROVAL OF INFORMATION. Company shall furnish Consultant with such
information as is reasonably required in order for Consultant to perform its
duties hereunder (all such information so furnished, the “Information”). Company
recognizes and confirms that Consultant (i) will use, and rely primarily on, the
Information and information available from generally recognized public sources
(the “Public Information”) in rendering its services without having
independently verified the same; (ii) does not assume responsibility for the
accuracy or completeness of the Information and Public Information; (iii) will
not make an appraisal of any assets of Company; and/or (iv) will provide its
advice hereunder based on the Information and the Public Information. It is the
Company’s responsibility to make certain that the Information to be furnished by
Company, when delivered, will be true and correct in all material respects and
will not contain any misstatement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. Consultant shall make no representations, warranties or guarantees
on behalf of Company without Company’s prior written consent.



 Page 2 of 7  

 

 

4.       COMPENSATION.

(a)       Simultaneous with the execution of this Agreement, in order to
incentivize the Consultant to enter into this Agreement and to provide the
Consulting Services and for other good and valuable consideration, Company shall
issue and immediately and irrevocably deliver to Consultant, Five Million
(5,000,000) restricted shares of Common Stock of the Company (the “Shares”).
Should the Company elect to engage in any reverse split(s) of its common stock,
the Shares shall not be subject to the reverse split(s). Within five (5)
business days post any reverse split, the Company shall have an obligation to
issue such additional shares to Consultant to bring the total compensation back
to the set 5,000,000 shares.

(b)       The Shares are deemed and agreed to be a commencement incentive and
consideration now due and owing for Consultant entering into this Agreement and
performing Consultant’s duties during the Term of this Agreement. Company
acknowledges that Consultant has foregone other opportunities to enter into this
Agreement and to reserve sufficient resources to perform its duties throughout
the Term (including preliminary research, diligence and infrastructure set up
for Company’s account), and that Company therefore derives immediate benefit as
a result of these actions taken by the Consultant hereunder.

(c)       With regard to any acquisition of a company introduced by Consultant
that results in ownership by OHGI of not less than fifty one percent (51%) of
such company, OHGI shall compensate Consultant within three (3) business days of
closing of such transaction that amount of OHGI common stock or cash that
equates to five percent (5%) of the anticipated total purchase price.

(d)       Consultant shall not be issued, at any time during the Term or any
extension thereof, such number of shares of OHGI common stock that would result
in beneficial ownership by the Consultant and its affiliates of more than 9.99%
of the outstanding shares of Company Common Stock.

 

(e)       The Company agrees to take any and all action(s) necessary to clear
the Shares awarded to Consultant under this Section 4 of restriction upon
presentation of any Rule 144 application by Consultant or its broker, including,
without limitation, (i) authorizing the Company’s transfer agent to remove the
restrictive legend on the Shares, (ii) expediting the acquisition of a legal
opinion from Company’s authorized counsel at Company’s expense (or, in the event
Consultant uses its own counsel, at company’s expense up to $500) favorably
opining as to the removal of the restrictive legend, and (iii) cooperating and
communicating with Consultant and its broker in order to use the Company’s
commercially reasonable best efforts to clear the Shares of restriction as soon
as possible after presentation of a Rule 144 application by Consultant or its
broker to either the Company or its transfer agent. Further, the Company agrees
not to unreasonably withhold or delay approval of any application filed by
Consultant or its broker under Rule 144 to clear the Shares or additional shares
of restriction.

 



 Page 3 of 7  

 

  

(f)       The Company (i) agrees that its Board of Directors has approved this
Agreement and that it will appropriately and timely disclose the issuance of the
Shares as issued in its SEC filing(s) if required by applicable securities laws;
(ii) shall provide Consultant with a true and correct copy of the Company Board
Resolution authorizing the issuance of the Shares; and (iii) represents and
warrants that the Shares issued to Consultant as compensation hereunder shall be
validly issued, fully paid and non-assessable.

 

(g)       The Parties shall negotiate and agree in good faith regarding
Consultant’s compensation package for any consulting services to be provided
beyond the scope of this Agreement and/or beyond the Term depending upon the
Company’s needs at such time and the services being requested of Consultant.

(h)       The registration name on all stock certificates delivered to
Consultant shall be “One Percent Investments, Inc.” unless Consultant advises
otherwise in a writing signed by its CEO.

5.       LIMITATION OF ENGAGEMENT. Company acknowledges that Consultant has been
retained only by Company, that Consultant is providing Consulting Services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that Company’s engagement of Consultant is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of OHGI or any other person not a Party hereto as against Consultant or
any of its affiliates, or any of its or their respective officers, directors,
controlling persons, employees or agents. Unless otherwise expressly agreed in
writing by Consultant, no one other than the Company is authorized to rely upon
this Agreement or any other statements or conduct of Consultant. Company
acknowledges that any recommendation or advice, written or oral, given by
Consultant to the Company in connection with Consultant’s engagement is intended
solely for the benefit and use of the Company, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Consultant
shall not have the authority to make any commitment binding on the Company.
Company in its sole discretion, shall have the right to reject any investor
introduced to it by Consultant. Company acknowledges that neither the price of
the Company’s stock, nor the trading volume thereof measure Consultant’s
performance hereunder.

6.       CONFIDENTIALITY. Other than as required by applicable law, neither
Consultant nor any of its consultants, employees, agents, and/or officers or
directors shall disclose any knowledge or information they may obtain in the
course of performing the Consulting Services, which knowledge or information
might concern confidential or material, non-public affairs of Company without
the Company’s prior consent.



 Page 4 of 7  

 

 

7.       COMPLIANCE AND GOVERNING LAW.

(a)       OHGI, in connection with the issuance of any stock to Consultant
hereunder, as may be applicable, shall be responsible for any and all compliance
with applicable securities laws, rules and regulations, including, without
limitation, the Act as well as all applicable filing requirements under the
Securities Exchange Act of 1934 (“Exchange Act”), and state securities laws.
Company recognizes and agrees that failure to timely make its Exchange Act
filings will materially hinder the effectiveness of the Consulting Services and
will constitute automatic grounds for cancellation by the Consultant and all
Compensation paid to Consultant up to and including the date of such failure
shall be deemed fully earned by Consultant as of such date.

(b)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.

(c)       It is specifically understood that Consultant is not and does not hold
itself out to be a ‘broker/dealer’ as that term is understood in applicable law
(including the ‘Paul Anka’ SEC no-action letter dated July 24, 1991, and the
‘Country Business, Inc.’ SEC no-action letter dated November 8, 2006) in
reference to the Company procuring financing sources and merger and/or
acquisition candidates, and Consultant does not normally provide such services.
Consultant may identify and introduce to the Company potential investors but
will not be responsible for the structuring of any transaction with any such
investor. Any obligation to pay compensation hereunder shall survive the merger,
acquisition or other change in the form of entity of the Company and to the
extent it remains unfulfilled shall be assigned and transferred to any successor
to the Company. The Company agrees that no reference to the Consultant will be
made in any filing, press release or advertisement of any financing without the
express approval, in writing, of such release by Consultant, except as required
at law. It is further understood that Company and not Consultant is responsible
to perform any and all due diligence on any broker/dealer, lender, investor or
merger or acquisition candidate introduced to Company by Consultant under this
Agreement prior to Company receiving funds or closing on any transaction.

8.       NOTICE. All notices and correspondence hereunder shall be in writing
and sent by overnight delivery service, with all charges prepaid, to the
applicable Party at the addresses set forth above, or by confirmed facsimile
transmission (including, without limitation, computer generated facsimile) or by
e-mail, as to each Party, to such address as any Party may from time-to-time
designate for itself by notice in writing given to the other Party complying as
to delivery with the terms of this Section 8. All such notices and
correspondence shall be deemed given upon the earliest to occur of (i) if by
e-mail, actual receipt; (ii) if sent by overnight delivery service, when
received at the above stated addresses or when delivery is refused; or (iii) if
sent by facsimile transmission or electronic mail, on the next business day or
when receipt of such transmission is acknowledged or confirmed, whichever is
earlier.



 Page 5 of 7  

 

 

9.       INDEMNIFICATION. Subject to Section 10 hereunder, Company agrees to
indemnify, defend and hold harmless Consultant, its officers, directors,
members, employees, affiliates, and agents against all losses, expenses, damages
and costs, including reasonable attorneys’ fees, resulting from any act, action
or omission, except for acts of Consultant of willful misconduct, bad faith or
gross negligence related to this Agreement.

10.       LIMITATIONS. Any liability of Consultant and its officers, directors,
controlling persons, employees or agents related to this Agreement shall not
exceed Five Thousand United States Dollars (USD $5,000), unless it is finally
judicially determined that such liability resulted primarily from the gross
negligence or willful misconduct of Consultant (in which case there shall be no
such limitation). No guarantees of OHGI stock performance express or implied
have been made by or involving the Company or Consultant in connection with this
Agreement, which Agreement memorializes the full extent of the relationship
between the Company and Consultant

11.       EXPENSES. Company will reimburse Consultant for its receipted expenses
incurred in connection with the Consulting Services, if such expenses are
approved in advance in writing (email confirmation is acceptable). Reimbursement
shall be made within ten (10) business days following receipt of Consultant’s
invoice. Company shall also reimburse Consultant for costs incurred by
Consultant for collection of any fees due to Consultant under this Agreement,
including but not limited to reasonable attorneys’ fees and court costs.

12.       INDEPENDENT CONTRACTORS. No agency, joint venture, partnership or
employment shall be created by this Agreement, as the Parties are independent
contractors with respect to one another. Neither Party shall have authority to
act as an agent of the other or to otherwise bind the other to any agreement,
commitment, obligation, contract, instrument, undertaking, arrangement,
certificate or other matter. Each Party hereto shall refrain from making any
representation intended to create an apparent agency, employment, partnership or
joint venture relationship.

13.       MISCELLANEOUS. This Agreement shall not be modified or amended except
in writing signed by the Parties. This Agreement shall be binding upon and inure
to the benefit of the Parties. This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes any
prior agreements. If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect. In the interpretation of this Agreement, the ‘contra
proferentem’ rule of construction will not apply (this Agreement being the
product of negotiations between commercially sophisticated Parties) and this
Agreement will therefore not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation and drafting hereof. This Agreement may be
executed in counterparts (including e-mail or facsimile counterparts), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Signatures Appear on the Following Page



 Page 6 of 7  

 

 

IN WITNESS WHEREOF, the Parties to this Consulting Agreement have hereunto set
their hands and seal the day and year first above written.

 



One Percent Investments, Inc.   One Horizon Group, Inc.       By: /s/ Mark H.
Piekin   By: /s/ Martin Ward Name: Mark H. Peikin, Esq.   Name: Martin Ward
Title: CEO   Title: CFO Duly Authorized   Duly Authorized

 



 



 Page 7 of 7  



 